1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA

8                                               ***

9    ALPINE VISTA II HOMEOWNERS                       Case No. 3:15-cv-00549-MMD-WGC
     ASSOCIATION, a Nevada Non-Profit
10   Cooperative Corporation,                                    ORDER

11                                 Plaintiff,
            v.
12
     XIU Y. PAN; et al.,
13
                               Defendants.
14
     FEDERAL NATIONAL MORTGAGE
15   ASSOCIATION,

16                         Counterclaimant,
            v.
17
     ALPINE VISTA II HOMEOWNERS
18   ASSOCIATION; and KYLE KRCH,

19                    Counter-Defendants.

20   KYLE KRCH,
21                          Cross-Claimant,
            v.
22
     ALPINE VISTA II HOMEOWNERS
23   ASSOCIATION,
24                         Cross-Defendant.
25

26         Per this Court’s directive, Plaintiff/Cross-Defendant Alpine Vista II Homeowners
27   Association (“Alpine Vista”) and Counter-Defendant/Cross-Claimant Kyle Krch (“Krch”)
28   have filed supplemental briefing regarding whether Krch’s cross-claim for equitable
1    indemnity should be dismissed as unripe. (ECF No. 73 at 7; ECF Nos. 73, 74.) In its last

2    order (ECF No. 73), the Court noted it was inclined to dismiss the crossclaim because

3    while its finding that Fannie Mae’s Deed of Trust (“DOT”) continued to encumber Property

4    that Krch purchased amounts to a harm to Krch, “there is not yet any ‘liability’ stemming

5    from Fannie Mae’s counterclaims against Krch to support Krch’s crossclaim.” (ECF No.

6    73 at 6.) Notably, Krch seeks complete equitable indemnity from Alpine Vista “if any liability

7    is assessed against [him] for any of the acts, omissions, and transactions alleged in the

8    [Fannie Mae’s] counterclaim.” (ECF No. 39 at 3) (emphasis added). Furthermore, Fannie

9    Mae has thus far only “sought a determination that Krch’s interest in the Property is subject

10   to Fannie Mae’s DOT.” (ECF No. 73 at 6.)

11          In response to the Court’s order for supplemental briefing, Alpine Vista argues that

12   Krch’s claim should indeed be dismissed as unripe. (ECF No. 74.) Krch, albeit

13   acknowledging the absence of authority to support his position, argues to the contrary,

14   contending that dismissal would offend “principles of equity and good conscience.” (ECF

15   No. 75 at 4–5.)1 The Court finds that the authority the parties provide supports the

16   conclusion that the crossclaim should be dismissed as unripe. See, e.g., Saylor v. Arcotta,

17   225 P.3d 1276, 1279 (Nev. 2010) (finding that statute of limitations had not began to run

18   on an equitable indemnity claim where the potential indemnitee had “not suffered any

19   actual loss”); Rodriguez v. Primadonna Co., LLC, 216 P.3d 793, 801–03 (Nev. 2009)

20   (finding no entitlement to indemnification because the potential indemnitor’s liability has

21   not been established); Aetna Cas. and Sur. Co. v. Aztec Plumbing Corp., 796 P.2d 227,

22   229 (Nev. 1990) (citation omitted) (“A cause of action for indemnity . . . accrues when

23   payment has been made.”); Hillcrest Investments, Ltd. v. Robison, 2016 WL 1610604, at

24   *3 (D. Nev. 2016) (quoting Aetna Cas. and Sur. Co. as cited); see also

25   Protectmarriage.com-Yes on B v. Bowen, 752 F.3d 827, 838 (9th Cir. 2014) (“The ripeness

26
            1Krch also asks the Court hold that “the decree quieting title is the ‘liability’ or the
27
     ‘payment’ that triggers the equitable obligation to indemnify.” (ECF No. 75 at 5.) Krch
28   provides no authority upon which the Court can base such a holding—and the Court finds
     none. Accordingly, the Court declines to make that ruling.
                                                 2
1    doctrine seeks to identify those matters that are premature for judicial review because the

2    injury at issue is speculative, or may never occur.”).

3           It is therefore ordered that Krch’s crossclaim for equitable indemnity asserted

4    against Alpine Vista’s is dismissed without prejudice as unripe and thus for lack of subject

5    matter jurisdiction.

6           It is further ordered that the Clerk of Court enter judgment in accordance with this

7    order and the Court’s order granting Fannie Mae’s motion for summary judgment (ECF

8    No. 73) and close this case.

9           DATED THIS 7th day of March 2019.

10

11                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
